                Case 2:20-cv-01639-JDP Document 24 Filed 09/21/21 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                                UNITED STATES DISTRICT COURT
11                               EASTERN DISTRICT OF CALIFORNIA
12                                     SACRAMENTO DIVISION
13
                                                     ) 2:20-cv-01639-JDP (SS)
14   VLADIMIR VOLOS,                                 )
                                                     ) STIPULATION AND ORDER FOR AN
15                  Plaintiff,                       ) EXTENSION OF TIME
                                                     )
16        vs.                                        )
     KILOLO KIJAKAZI,1                               )
17   Commissioner of Social Security,                )
                                                     )
18                  Defendant.                       )
                                                     )
19                                                   )
20
            The parties stipulate through counsel that Defendant, the Acting Commissioner of Social
21
     Security (the “Commissioner”), shall have an extension of time to November 4, 2021 to file her
22
     cross-motion for summary judgment in this case. In support of this request, the Commissioner
23
     respectfully states as follows:
24
25
26          1
              Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021.
27   Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be
     substituted, therefore, for Andrew Saul as the defendant in this suit. No further action need be
28   taken to continue this suit by reason of the last sentence of section 205(g) of the Social Security
     Act, 42 U.S.C. § 405(g).

                                                      1
                  Case 2:20-cv-01639-JDP Document 24 Filed 09/21/21 Page 2 of 4



 1           1.       Primary responsibility for handling this case has been delegated to the Office of
 2   the Regional Chief Counsel, Region IX, in San Francisco, California (the “Region IX Office”).
 3           2.       Defendant’s response to Plaintiff’s opening brief is currently due on September
 4   20, 2021. Defendant has not previously requested an extension of time for this deadline.
 5           3.       The Region IX Office currently handles all district and circuit court litigation
 6   involving the Social Security program arising in Arizona, California, Hawai‘i, Nevada, and
 7   Guam.
 8           4.       The Region IX Office employs 44 staff attorneys, of whom 30 are actively
 9   handling civil litigation involving the Social Security program in the eight assigned jurisdictions.
10   Most of the attorneys who handle program litigation cases have additional responsibilities, such
11   as litigating in other practice areas described below, acting as Jurisdictional leads, reviewing the
12   work product of junior attorneys, conducting trainings, and participating in national workgroups.
13   In addition, because of attorneys taking unexpected leave or resigning, the Region IX Office has
14   had to re-assign dozens of cases and substitute in new counsel who have had to absorb these re-
15   assigned cases into their existing caseloads.
16           5.       As of September 14, 2021, the Region IX Office has 404 district court briefs due
17   in the next sixty days in the jurisdictions it handles; at least 300 of these are due in the next thirty
18   days. In addition, the Region IX Office has nine appellate cases pending for briefing.
19           6.       In addition to “program” litigation, the Region IX Office provides a full range of
20   legal services as counsel for the Social Security Administration, in a region that covers four
21   states (including the most populous state in the nation) and three territories. These other
22   workloads include employment litigation; civil rights investigations; bankruptcy matters; and
23   requests for legal advice on wide-ranging topics, including Regional office client requests for
24   advice on program issues, employee conduct and performance, reasonable accommodation,
25   hostile work environment, ethics, Privacy Act and disclosure, and torts. Because of the high
26   volume of program litigation cases, the Region IX Office has had to focus its efforts on
27   processing only other workloads that are subject to statutory, regulatory, and court deadlines.
28


                                                        2
                 Case 2:20-cv-01639-JDP Document 24 Filed 09/21/21 Page 3 of 4



 1          7.       The undersigned attorney has 15 briefs due in district court cases over the next
 2   month, and is responsible for reviewing the briefs of two new attorneys.
 3          8.       Due to the volume of the overall workload within the Region IX Office, neither
 4   the undersigned attorney nor another attorney in the Region IX Office anticipate being able to
 5   complete briefing by the current due date of September 20, 2021. Therefore, Defendant seeks an
 6   extension of 45 days, until November 4, 2021, to respond to Plaintiff’s opening brief.
 7          9.       This request is made in good faith and is not intended to delay the proceedings in
 8   this matter.
 9          WHEREFORE, Defendant requests until November 4, 2021, to file his cross-motion for
10   summary judgment.
11                                                 Respectfully submitted,
12
     Dated: September 17, 2021                     /s/ Jesse Kaplan by Chantal R. Jenkins*
13                                                 *As authorized via email on Sep. 17, 2021
                                                   Jesse S. Kaplan
14                                                 Attorney for Plaintiff
15
16   Dated: September 17, 2021                     PHILLIP A. TALBERT
                                                   Acting United States Attorney
17                                                 DEBORAH LEE STACHEL
18                                                 Regional Chief Counsel, Region IX
                                                   Social Security Administration
19
20                                         By:     /s/ Chantal R. Jenkins
21                                                 CHANTAL R. JENKINS
                                                   Special Assistant United States Attorney
22
23
24
25
26
27
28


                                                      3
                Case 2:20-cv-01639-JDP Document 24 Filed 09/21/21 Page 4 of 4



 1                                               ORDER
 2            The parties’ stipulation is construed as a motion and granted. ECF No. 23. Defendant
 3   will have until November 4, 2021 to respond to plaintiff’s opening brief.
 4
 5   IT IS SO ORDERED.

 6
 7   Dated:      September 20, 2021
                                                         JEREMY D. PETERSON
 8                                                       UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     4
